9/28/2020          Isaac I. Ovid, Aaron Riddle, J. Jonathan Coleman, Stephen Cina, Cory A. Martin, Timothy Smith, Robert J. Riddle, Jadis Capital, Inc., Ja…


                                                                                                                              Home | Previous Page




                                                                                                                                         EXHIBIT
                              U.S. SECURITIES AND EXCHANGE COMMISSION

                              Litigation Release No. 20998 / April 14, 2009
                                                                                                                                               15
                              SEC v. Isaac I. Ovid, Aaron Riddle, J. Jonathan Coleman, Stephen
                              Cina, Cory A. Martin, Timothy Smith, Robert J. Riddle, Jadis Capital,
                              Inc., Jadis Investments, LLC, and Logos Multi-Strategy Hedge Fund
                              I, LP, Civil Action No. 09-1521 (EDNY)

                              SEC Charges Seven Church Leaders in Fraudulent Investment
                              Scheme that Targeted Parishioners

                              On April 14, 2009, the Securities and Exchange Commission (Commission)
                              filed civil injunctive actions in the United States District Court for the
                              Eastern District of New York charging seven leading members of a church in
                              Queens, N.Y. for orchestrating a fraudulent investment scheme that
                              targeted mostly elderly parishioners. The seven individuals defrauded
                              scores of investors of more than $12 million by making numerous
                              misrepresentations, including promises of returns as high as 75 percent, to
                              encourage them to invest in two hedge funds - the Logos Fund and the
                              Donum Fund. Instead of investing the money as promised, the defendants
                              misappropriated millions of dollars to furnish their own lavish lifestyles with
                              purchases of luxury cars, jewelry, clothing, meals, and expensive foreign
                              travel.

                              According to the Commission's complaint, filed in federal court in Brooklyn,
                              NY, the fraudulent scheme was orchestrated by seven individuals who were
                              active members and leaders of the church: Isaac I. Ovid; Aaron Riddle; J.
                              Jonathan Coleman; Stephen Cina; Cory A. Martin; Timothy Smith; and
                              Robert J. Riddle. The Complaint alleges that these individuals used two
                              entities to carry out the fraudulent scheme: Jadis Capital, Inc. - the hedge
                              fund manager of the Logos Fund and the Donum Fund - and Jadis Capital's
                              subsidiary, Jadis Investments, LLC, a registered investment adviser and the
                              investment manager of the funds.

                              The SEC's complaint alleges that between January and November 2005, the
                              defendants raised more than $12 million from more than 80 investors in the
                              two funds by making material misrepresentations including promises of
                              incredible returns. The defendants misrepresented the performance of the
                              Logos Fund, the amount of assets under management, the identity and skill
                              of the portfolio managers, and the level of supervision of the portfolio
                              managers. The defendants also misrepresented the registration status of
                              the Donum Fund by falsely claiming to investors that the fund was
                              registered with the SEC.

                              The SEC's complaint further alleges that instead of investing the investor
                              funds as promised, the defendants misappropriated investor funds almost
                              as soon as they were obtained, using the money to buy luxury items
                              including a Bentley automobile and expensive watches. They also used
                              investor assets to pay for unauthorized operating expenses incurred by
                              Jadis Capital and Jadis Investments, such as the construction of lavish
                              offices, and to satisfy prior debts owed by Ovid.

                              The SEC's complaint charges each of the defendants (except Logos Fund)
                              with violations of Sections 5(a), 5(c), and 17(a) of the Securities Act of

https://www.sec.gov/litigation/litreleases/2009/lr20998.htm                                                                                              1/2
9/28/2020          Isaac I. Ovid, Aaron Riddle, J. Jonathan Coleman, Stephen Cina, Cory A. Martin, Timothy Smith, Robert J. Riddle, Jadis Capital, Inc., Ja…

                              1933, Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5
                              thereunder, and with aiding and abetting each other's violation of Section
                              10(b) of the Exchange Act and Rule 10b-5 thereunder. Further, the SEC's
                              complaint charges Jadis Investments and Jadis Capital with violations of
                              Sections 206(1) and 206(2) of the Investment Advisers Act of 1940, and
                              each of the defendants (except Logos Fund and Robert J. Riddle) with
                              aiding and abetting Jadis Investments' and Jadis Capital's violation of
                              Sections 206(1) and 206(2) of the Advisers Act. Finally, the complaint
                              charges Jadis Investments with a violation of Section 203A of the Advisers
                              Act, and Logos Fund with a violation of Section 7(a) of the Investment
                              Company Act of 1940. The SEC's complaint seeks a final judgment
                              permanently enjoining the defendants from future violations of the above
                              provisions of the federal securities laws, ordering them to disgorge their ill-
                              gotten gains plus prejudgment interest, and ordering them to pay civil
                              monetary penalties.

                                 SEC Complaint in this matter



                              http://www.sec.gov/litigation/litreleases/2009/lr20998.htm

                               Home    |   Previous Page                                                        Modified: 04/14/2009




https://www.sec.gov/litigation/litreleases/2009/lr20998.htm                                                                                              2/2
